  Case 19-31333        Doc 22     Filed 03/18/20 Entered 03/18/20 10:38:32               Desc Main
                                    Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )       CASE NO. 19-31333
                                               )       CHAPTER 7
ANOTHONY D. SCOTT                              )
        Debtor(s).                             )       JUDGE LASHONDA A. HUNT
                                               )       (Joliet)

                                      NOTICE OF MOTION

To:     By ECF:
Patrick S Layng, U.S. Trustee, 219 S. Dearborn, Chicago, IL 60604
David M. Siegel, 790 Chaddick Drive, Wheeling, IL 60090
        By US Mail:
Anthony D. Scott, 10 E. Zarley Blvd. Apt 1, Joliet, IL 60433

       PLEASE TAKE NOTICE that on the 27th day of March, 2020, at 9:15 a.m., I shall
appear before the Honorable Judge LaShonda A. Hunt or any Judge sitting in her stead, Joliet
City Hall, 150 West Jefferson Street, 2nd floor, Joliet, Illinois and shall then and there present the
attached TRUSTEE’S MOTION TO EMPLOY SPECIAL COUNSEL, at which time you
may appear if you so desire.

                                                /s/ Peter N. Metrou
                                               Bankruptcy Trustee

                                      PROOF OF SERVICE

         I, the undersigned attorney, certify that I served a copy of this Notice and attached
Trustee’s Motion to Employ Special Counsel upon the person(s) listed above by mailing the same
in a properly addressed envelope, postage prepaid, and placed in a U.S. depository in Oswego,
Illinois on the 18th day of March, 2020, unless a copy was served electronically which occurs
automatically upon the filing of the aforesaid document with the Bankruptcy Clerk of the Court.

                                                /s/ Peter N. Metrou
                                               Bankruptcy Trustee
Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171
  Case 19-31333        Doc 22        Filed 03/18/20 Entered 03/18/20 10:38:32           Desc Main
                                       Document     Page 2 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )          CASE NO. 19-31333
                                               )          CHAPTER 7
ANOTHONY D. SCOTT                              )
        Debtor(s).                             )          JUDGE LASHONDA A. HUNT
                                               )          (Joliet)

                 TRUSTEE’S MOTION TO EMPLOY SPECIAL COUNSEL

        Peter N. Metrou, Trustee for the Bankruptcy Estate of Anthony D. Scott, pursuant to the

applicable provisions of the Bankruptcy Code, Title 11 U.S.C., states the following as his Motion

to Employ Special Counsel (“Motion”):

        1.      This case was commenced by the Debtor’s voluntary filing of a petition for relief

under Chapter 7 of the Bankruptcy Code on November 4, 2010. Peter N. Metrou was appointed

to serve as Trustee in the case.

        2.      Debtor’s first meeting of creditors was on December 3, 2019. At that time, Debtor

testified he had a potential personal injury claim.

         3.     Pursuant to §541(a) of the Bankruptcy Code, the Debtor’s interest in the personal

injury claim constitutes property of the estate, which the Trustee is entitled to administer for the

benefit of creditors of this case.

        4.      Therefore, any recovery from the personal injury claim would be property of the

bankruptcy estate and would result in a distribution to Debtor’s creditors.

        5.      Prior to the filing of this bankruptcy case, Debtor consulted with Rogelio Garcia

and the law firm of McCready Law., (collectively referred to as “McCready”), employing them as

their attorney, on a thirty-three and a third percent (33.33%) contingency fee basis plus costs for

the personal injury claim.
                                                      2
  Case 19-31333          Doc 22     Filed 03/18/20 Entered 03/18/20 10:38:32             Desc Main
                                      Document     Page 3 of 4


        6.        The Trustee has consulted with McCready and seeks to employ Rogelio Garcia

and the firm McCready Law as Special Counsel to the bankruptcy estate to resolve the personal

injury claim on a thirty-three and a third percent (33.33%) contingency fee basis plus reasonable

costs, to be approved by this Court.

        7.        Section 327(e) of the Bankruptcy Code specifically authorizes the employment as

special counsel of an attorney if it would be in the best interest of the estate and if the attorney

does not represent or hold any interest adverse to the debtor or to the estate in regard to the

matter on which he is sought to be employed.

        8.        On information and belief, McCready does not represent or hold any interest

adverse to the Debtor, the Trustee, or the bankruptcy estate on the matter on which they are to be

employed, and it is in the best interest of the estate to employ McCready as special counsel. In

support of this Motion, and pursuant to Rule 2014, the Affidavit of Regelio Garcia is attached

hereto and made a part hereof as Exhibit A.

        10.       The confirmation of employment of said attorney is requested for the following

legal services:

        A.        To advise and consult with petitioner upon the status of said personal injury claim;
        B.        To advise and consult with petitioner regarding the aforesaid personal injury claim;
        C.        To prepare motions, petitions and applications and appear before the Court
                  regarding such matters set forth in said petitions and seek relief in accordance with
                  said petitions, together with preparations of necessary orders that may be
                  necessary.

        WHEREFORE, Peter N. Metrou, not individually, but as Trustee for the Bankruptcy

Estate of Anthony D. Scott respectfully requests that the Court enter an order substantially in the

form attached hereto, (i) granting this Motion; (ii) approving the retention of Rogelio Garcia and

the law firm of McCready Law as Special Counsel for the Trustee upon those terms and

                                                    3
  Case 19-31333        Doc 22     Filed 03/18/20 Entered 03/18/20 10:38:32              Desc Main
                                    Document     Page 4 of 4


conditions stated herein; and (iii) granting the Trustee such other and further relief as this Court

may deem just and proper.

                                                         /s/ Peter N. Metrou
                                                       Bankruptcy Trustee

Prepared by:
PETER N. METROU
Metrou & Associates, P.C.
123 W. Washington St., Ste. 216
Oswego, Illinois 60543
(630) 551-7171




                                                  4
